DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the stiches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the transition regions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the seam region" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the seam region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the thread" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the overlap region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti U.S. Patent No. 9,828,180.
Claim 1, Marchetti teaches a belt 10 as a continuous traction means for conveyor belts of bale presses or bale wrappers, comprising at least one fabric layer 12 embedded at least in certain regions in a polymer layer 16 Fig. 3A, for creating a continuous belt 10 reinforced by at least one fabric layer 12, wherein cross-stiffening elements 14 (along width of the belt) are embedded in the polymer layer 16, for increasing a transverse rigidity of the belt 10, whereby the cross-stiffening elements 14 are essentially oriented in a transverse direction of the belt 10, and the belt exhibits, at least in the region of the cross-stiffening elements 14, a ratio of rigidity between the transverse rigidity and a longitudinal rigidity of at least 2:1 C3 L40-65.

Claim 3, Marchetti teaches the cross-stiffening elements 14 are arranged in the polymer layer 16 within several segments at the element distance with respect to one another, or immediately in contact with one another, a segment exhibiting a segment width, and adjacent segments being arranged at a segment distance with respect to one another, and no cross-stiffening elements being arranged between the segments in the polymer layer, the segment width and the segment distance having a ratio with respect to one another of between 1:6 and 1:2, preferably 1:3, the segment width preferably being between 50 mm and 100 mm, preferably 75 mm, and the segment distance being between 200 mm and 300 mm, preferably 250 mm C6 L50-65.
Claim 4, Marchetti teaches the cross-stiffening elements 14 are bands oriented in the transverse direction Fig. 9A, the bands 14 having an element width and being arranged at an element distance with respect to one another, the element width and the element distance of the bands having a ratio with respect to one another of between 1:12 and 1:35, preferably 1:15, the element width preferably being between 10 mm and 30 mm, preferably being between 20 mm, and the element distance being between 250 mm and 350 mm, in particular 300 mm, and/or cords oriented in the transverse direction, the cords having a diameter of between 0.2 mm and 2.5 mm, preferably 1 mm, and the cords lying in contact with one another or being spaced apart C6 L50-65.

Claim 6, Marchetti teaches the cross-stiffening elements 14 are oriented in the polymer layer 16 in the transverse direction or at an angle of between +15° and −15°, preferably between +5° and −5°, with respect to the transverse direction Fig. 3.
Claim 7, Marchetti teaches an edge distance of 10 of between 2 mm and 50 mm is provided between the cross-stiffening elements 14 and the margins of the belt 10 Fig. 3.
Claim 8, Marchetti teaches the cross-stiffening elements 14 are omitted in partial regions of the belt 10, for example, in a middle partial region of the belt 10 (gaps between the rows as shown in Fig. 3).
Claim 10, Marchetti teaches the cross-stiffening elements 14 are made of metal, e.g. of spring steel, or of fiber-reinforced plastics, e.g. with fibers of glass or carbon or aramid, or of textile fibers C3 L40-60, or monofil thermoplastic yarns.
Claim 11, Marchetti teaches end regions of the belt 10 are directly or indirectly connected to one another for creating a continuous belt 10, where, to that end, the end regions of the belt 10 lie flat upon one another in the overlap region and are joint together at least in certain sections in the overlap region, for example, by means of sewing, gluing, screwing, riveting, vulcanizing, or the end regions are held together by means of a belt joint Fig. 9 C6 L45-65.
Claim 12, Marchetti teaches the cross-stiffening elements 14 are omitted in the end regions Fig. 9.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the 
It would be obvious to one specify the ratio of rigidity (claim 1) dimensions of belt (claims 3-4) as a part of the specification.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marchetti U.S. Patent No. 9,828,180 in view of Thomson U.S. Patent No. 4,106,613.
Claim 9, Marchetti does not teach as Thomson teaches the cross-stiffening elements 11 exhibit a modulus of elasticity of more than 25 kN/mm.sup.2, in particular, more than 35 kN/mm.sup.2, preferably more than 50 kN/mm.sup.2 C4 L40-65. It would be obvious to one of ordinary skill to specify the modulus of elasticity of the belt as a part of the specification.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS